NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        MAR 20 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CHRISTOPHER S. MARTINEZ,                          No. 14-16349

                  Plaintiff-Appellant,             D.C. No. 2:14-cv-00567-RCJ-PAL

   v.
                                                   MEMORANDUM*
 USAA FEDERAL SAVINGS BANK; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Christopher S. Martinez appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6), and may affirm on any ground supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Martinez’s state law and declaratory

judgment causes of action because Martinez failed to allege facts sufficient to state

any plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see

also Stock W., Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d

1221, 1225 (9th Cir. 1989) (holding that the Declaratory Judgment Act, 28 U.S.C.

§ 2201, “only creates a remedy and is not an independent basis for jurisdiction”);

Chapman v. Deutsche Bank Nat’l Trust Co., 302 P.3d 1103, 1106 (Nev. 2013)

(describing requirements of quiet title action under Nevada law); Edelstein v. Bank

of N.Y. Mellon, 286 P.3d 249, 257-60 (Nev. 2012) (en banc) (recognizing, in a

materially similar situation, the authority of Mortgage Electronic Registration

System, Inc. to assign both the note and deed of trust on behalf of the original

lender and the lender’s successors and assigns); J.A. Jones Const. Co. v. Lehrer

McGovern Bovis, Inc., 89 P.3d 1009, 1018 (Nev. 2004) (setting forth elements of

fraudulent inducement cause of action under Nevada law); Dillard Dep’t Stores,

Inc. v. Beckwith, 989 P.2d 882, 886 (Nev. 1999) (setting forth elements of

intentional infliction of emotional distress cause of action under Nevada law); Dow

Chem. Co. v. Mahlum, 970 P.2d 98, 110 (Nev. 1998), overruled in part on other

grounds by GES, Inc. v. Corbitt, 21 P.3d 11 (Nev. 2001) (setting forth elements of


                                          2                                    14-16349
fraudulent concealment cause of action under Nevada law); Higgins v. Higgins,

744 P.2d 530, 531 (Nev. 1987) (setting forth elements of slander of title cause of

action under Nevada law).

      Dismissal of the Truth in Lending Act and Home Ownership and Equity

Protection Act claims was proper because Martinez failed to allege facts sufficient

to show that he is a “consumer” to whom any defendant offered credit. See 15

U.S.C. § 1602(i) (defining “consumer” as “the party to whom credit is offered or

extended”).

      The district court did not abuse its discretion by denying Martinez’s Federal

Rule of Civil Procedure 59(e) motion to alter or amend the judgment because

Martinez did not establish any basis for relief. See Sch. Dist. No. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for relief under Rule 59(e)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Martinez’s motion to dismiss the claims for monetary damages against

GMAC (Docket Entry No. 35) is denied.

      AFFIRMED.




                                         3                                   14-16349